Citation Nr: 1342171	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for diabetes mellitus, type II.

In a June 2012 decision, the Board denied service connection for diabetes mellitus, type II.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2012 Order, the Court granted a joint motion of the parties and remanded the case to the Board. 

This case was most recently before the Board in July 2013 when it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board must remand this matter in order to fulfill VA's duty to assist found at 38 C.F.R. §3.159 (c).  In July and August 2013, after the Board's remand, the Veteran filled out separate VA Forms 21-4142 for Dr. J.K., M.D. 

The Board notes that the Veteran has asserted that he believes he developed diabetes because of his service-connected orthopedic conditions.  He believes these conditions caused weight gain, blood pressure problems, and stress from lack of sleep, which in turn led to diabetes.  He added that his personal physician Dr. J.K. concurs with his opinion. 

Although a written opinion rendered by Dr. J.K., dated in August 2013, was associated with the claims file, there is no indication that an attempt was made by VA to obtain the Veteran's pertinent medical records from Dr. J.K. despite the Board's prior attempts to direct such action.  The Veteran has identified relevant records which VA should attempt to obtain consistent with 38 C.F.R. § 3.159.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c) (1). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should attempt to obtain the aforementioned private treatment records from Dr. J.K., M.D., and document such efforts in the Virtual VA paperless claims processing system.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c) (1). 

2.  The RO or AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

